DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, uniformly spaced distance ruler markers”.  Applicant’s specficaiton fails to provide support for the markers being uniformly spaced distance ruler markers.  Rather, Applicant’s specification only details that the markers are used “to perform a limb length comparison” see [0193] of Applicant’s published specification.  
 Claims 2-9 and 11-21 are rejected under 35 U.S.C. 112(a) as they depend from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2014/0270067).
Regarding claim 1, Clark discloses an apparatus for treating a fracture in a bone (103, figure 1B), comprising a first panel (104b) comprising a first side (see figure below), a second side (see figure below), a third side (see figure below) opposite the first side, and a fourth side (see figure below) opposite the second side, wherein the first and third sides comprise a length (103b) that is greater than the length (103c) of the 
However, Clark fails is silent to the teaching that the distance markers on the first and second panels are uniformly spaced distance ruler markers.
It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the distance markers on the first and second panels to be uniformly spaced distance ruler markers as they would work equally well as the distance markers that are not necessarily equally spaced.  	Regarding claim 2, Clark discloses a plurality of second metallic wires (105d, ¶37) selectively positioned in between the first panel and the second panel, wherein 
 	Regarding claim 10, Clark discloses an apparatus for treating a fracture in a bone (103, figure 1B), having a first rectangular panel (104b) comprising a first side (see figure below), a second side (see figure below), a third side (see figure below) opposite the first side, and a fourth side (see figure below) opposite the second side, wherein the first and third sides comprise a length (103b) that is greater than the length (103c) of the second and fourth sides (figure 1B); a second rectangular panel (104a) comprising dimensions substantially similar to the first rectangular panel (figure 1B); one or more first lines of radiopaque ink (105e, ¶5 and/or alternatively 105c. ¶37) selectively positioned in between the first rectangular panel and the second rectangular panel, wherein the radiopaque ink is selectively positioned to correspond to anatomic axis lines of a human skeleton (figures 1B, 3 and 4, ¶48-50), wherein the first rectangular panel .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2014/0270067) in view of Lytle et al. (US 2014/0128717).
 	Regarding claim 15, Clark discloses the claimed invention except for the first and second rectangular panels comprise perforations.
.

    PNG
    media_image1.png
    893
    668
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775